Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 10, 19, 20 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a cloud job manager comprises first and second cloud service providers and a pool of consumer devices allocated for use by the system, and wherein the cloud job manager manages a first end user request sent from a first end user device to a first cloud service provider system in order to perform a first computational job via cloud computing and wherein, to manage the first end user request, the cloud job manager is further configured to select a first consumer device to perform at least a portion of the first computational job and assign the at least a portion of the first computational job to the first consumer device selected, and wherein to manage a second end user request sent from a second end user device to a second cloud service provider system in order to perform a second computational job via cloud computing and, to manage the second end user request, the cloud job manager is further configured to select a second consumer device to perform at least a portion of the second computational job and assign the at least a portion of the second computational job to the second consumer device selected, and wherein the first and second consumer devices are different or the same consumer devices from the pool of consumer devices, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 9 are allowed due to allowed base claim 1.  
Claims 11 - 18 are allowed due to allowed base claim 10.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                          8-7-2022Primary Examiner, Art Unit 2452